Moyer, C.J.
The issue presented by this appeal is whether the city of Twinsburg, a chartered municipality, may enact an ordinance limiting the constituency to be served by its local *182civil service commission in view of R.C. 124.011(A), which directs the city’s civil service commission to serve as the commission for the local multi-city school district. As noted above, the trial court and appellate court held that the ordinance was an unconstitutional enactment in direct conflict with the prevailing law of the state and, as such, must yield to the overriding law of statewide concern. For the reasons stated below, we hold that the city may enact such an ordinance.
R.C. 124.011(A) provides:
“When the territory of a city school district is not located in more than one city, the civil service commission of the city in which the district has territory shall serve as the commission for the school district. When the territory of a city school district is located in more than one city, the commission of the city that shall serve as the commission for the school district shall be the commission of the city that is the residence of the greatest number of pupils of the district.”
Resolution of the issue in this case turns on whether the city’s ordinance is an exercise of a power of local self-government with which the state cannot interfere. Section 7, Article XVIII of the Ohio Constitution provides:
“Any municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of section 3 of this article, exercise thereunder all powers of local self-government. ’ ’
Section 3, Article XVIII provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
In State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 5 0.0 2d 481, 151 N.E. 2d 722, this court held that under Sections 3 and 7, Article XVIII, municipal charter and ordinance provisions enacted under the power of local self-government prevail over state statutes, and only municipal regulations enacted pursuant to a city’s police powers are subject to the general laws of the state.
“As we view it, this constitutional provision [Section 3, Article XVIII] first gives municipalities ‘authority to exercise all powers of local self-government,’ and then, with respect to some of those powers, i.e., the power ‘to adopt and enforce * * * local police, sanitary and other similar regulations,’ it limits the powers to adopt such regulations to such ‘as are not in conflict with general laws.’ However, the limitation is only such a limited limitation.” Id. at 197, 5 O.O. 2d at 485, 151 N.E. 2d at 727.
See, also, State Personnel Bd. of Review v. Bay Village Civil Service Comm. (1986), 28 Ohio St. 3d 214, 217, 28 OBR 298, 302, 503 N.E. 2d 518, 521; Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 60, 26 OBR 42, 51, 496 N.E. 2d 983, 991 (Locher, J., dissenting); State, ex rel. Allison, v. Jones (1960), 170 Ohio St. 323, 10 O.O. 2d 417, 164 N.E. 2d 417; State, ex rel. Petit, v. Wagner (1960), 170 Ohio St. 297, 300-301, 10 O.O. 2d 344, 346, 164 N.E. 2d 574, 576-577. As Justice Wilkin stated in his concurring opinion in Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 380, 103 N.E. 512, 523: “If all powers of municipal self-government must be subject to general laws, then clearly cities do not have home rule; they have only such powers of local self-government as the legislature of the state allows to them, and cities of Ohio will still remain under the domination of the state legislature.”
It is well-settled in Ohio that *183regulation of city civil service is within the powers of local self-government. State, ex rel. Lentz, v. Edwards (1914), 90 Ohio St. 305, 107 N.E. 768; State, ex rel. Vogt, v. Donahey (1923), 108 Ohio St. 440, 140 N.E. 609; Hile v. Cleveland (1928), 118 Ohio St. 99, 160 N.E. 621; State, ex rel. Canada, v. Phillips, supra', State Personnel Bd. of Review v. Bay Village Civil Service Comm., supra. As this court, in State, ex rel. Lentz, v. Edwards, supra, at 309-310, 107 N.E. at 769, said:
“The manner of regulating the civil service of a city is peculiarly a matter of municipal concern. One of the powers of local self-government is the power of legislating with reference to the local government within the limitations of the * * * [constitution]. As long as the provisions made in the charter of any municipality with reference to its civil service * * * do not conflict with any * * * [provision] of the constitution, they are valid and * * * discontinue the general law on the subject as to that municipality. That provisions adopted by a city might differ from the general laws within the limits defined was not only expected but the very purpose of the amendment was to permit such differences and make them effective.”
It follows from the authorities cited that the ordinance enacted in the case sub judice is a proper exercise of the city’s powers of local self-government. The regulation solely concerns the jurisdiction of the city’s civil service commission; it was not adopted pursuant to the city’s police powers. Therefore, the ordinance supersedes the state statute.
The appellees argue, and the lower courts agreed, that the ordinance is a matter of statewide concern. Appellant city of Twinsburg contends that the formation and regulation of its local civil service commission is a matter of purely internal municipal affairs. As such, the city argues, it may exercise its powers of local self-government by limiting the jurisdiction of its civil service commission.
The test to determine whether an act of a municipality is a proper exercise of the power of local self-government is found in Cleveland Elec. Illum. Co. v. Painesville (1968), 15 Ohio St. 2d 125, 129, 44 O.O. 2d 121, 123, 239 N.E. 2d 75, 78, quoting Beachwood v. Bd. of Elections of Cuyahoga Cty. (1958), 167 Ohio St. 369, 371, 5 O.O. 2d 6, 7-8, 148 N.E. 2d 921, 923:
“ ‘To determine whether legislation is such as falls within the area of local self-government, the result of such legislation or the result of the proceedings thereunder must be considered. If the result affects only the municipality itself, with no extraterritorial effects, the subject is clearly within the power of local self-government and is a matter for the determinar tion of the municipality. However, if the result is not so confined it becomes a matter for the General Assembly.’
“Thus, even if there is a matter of local concern involved, if the regulation of the subject matter affects the general public of the state as a whole more than it does the local inhabitants the matter passes from what was a matter for local government to a matter of general state interest.” (Emphasis added.)
The appellate court below cited this court’s decision in State, ex rel. Stough, v. Bd. of Edn. (1977), 50 Ohio St. 2d 47, 49, 4 O.O. 3d 116, 117, 362 N.E. 2d 266, 268, a per curiam opinion, wherein the court, in two sentences, disposed of the issue, stating that: “Jurisdiction [of municipal civil service commissions] over city school district employees is granted and directed to be exercised by statute, *184in accordance with the state’s authority over public education under Section 3, Article VI of the Ohio Constitution. A city charter has no effect upon this statutory grant of jurisdiction.” Section 3, Article VI,2 however, is a broad provision concerning the organization, administration, and control of public schools. It does not require, either explicitly or implicitly, that public school employees be covered by the civil service laws. Nor is there such a requirement in Section 10, Article XV3 of the Constitution, which mandates the method of making appointments and promotions for civil service employees of counties and cities. Furthermore, the court in Stough made no attempt to reconcile or distinguish State, ex rel. Lentz, v. Edwards, supra; State, ex rel. Vogt, v. Donahey, supra; Hile v. Cleveland, supra; State, ex rel. Canada, v. Phillips, supra; and Cleveland Elec. Illum. Co. v. Painesville, supra. The statement in Stough that a city charter has no effect upon R.C. 124.11(B) and 124.34, being inconsistent with the other reasoned and more precise holdings of this court upon which that issue is to be decided, is hereby overruled.
The court of appeals’ conclusion that the issue is a matter of statewide concern produced by a need for uniform access by classified school district employees to municipal civil service commissions is mistaken. The ordinance enacted by the council is a general ordinance which “relates solely to the government and administration of the internal affairs of the municipality * * Beachwood v. Bd. of Elections, supra, at 371, 5 O.O. 2d at 7, 148 N.E. 2d at 923.
Two cases that serve as examples of an appropriate application of the test to be used in determining whether a matter is of statewide or local concern are Canton v. Whitman (1975), 44 Ohio St. 2d 62, 73 O.O. 2d 285, 337 N.E. 2d 766, and Columbus v. Tsater (1978), 53 Ohio St. 2d 253, 7 O.O. 3d 410, 374 N.E. 2d 154. In Canton v. Whitman, supra, at paragraph one of the syllabus, the court held that: “Prevention and control of dental caries, a common disease of mankind, is a proper subject, in relation to public health, for legislation enacted pursuant to the police power vested in the state, as well as in municipalities, by the general laws and the Constitution of the state of Ohio.” And, in Columbus v. Teater, supra, at 261, 7 O.O. 3d at 414, 374 N.E. 2d at 159, the court recognized the obvious fact that preservation of a water supply for a city is a matter of concern which extends beyond the city limits when it held: “The authority enjoyed by municipalities under Article XVIII cannot be extinguished by the General Assembly. Nevertheless, under appropriate facts, the power possessed *185by the General Assembly and Section 36 of Article II [conservation of natural resources] can override the interest of a city in constructing water supply impoundments located outside its corporate limits.”
In both of the cited cases, the subject of legislative enactment, conservation of vital natural resources and the prevention of disease, clearly transcended the boundaries of a municipality. In the case before us, Twinsburg’s restriction of the jurisdiction of its civil service commission to exclude the city school district and its employees has no impact upon anyone other than one city school district and its employees.
The ordinance in this case does not apply to employees outside the Twins-burg city school district’s jurisdiction. Therefore, it does not have the extraterritorial effect necessary for application of the statewide-concern doctrine.
As noted above, the Ohio Constitution does not mandate that school district employees have access to municipal civil service commissions. See, also, Civil Service Assn. v. Bd. of Edn. (1977), 50 Ohio St. 2d 31, 4 O.O. 3d 85, 361 N.E. 2d 1342; and Karrick v. Bd. of Edn. (1963), 174 Ohio St. 467, 23 O.O. 2d 114, 190 N.E. 2d 256. Further, the school district could apply for civil service administrative services from the Director of Administrative Services under R.C. 124.07. School district employees thus could still have the civil service protections intended by the General Assembly when it enacted R.C. 124.011(A).
“The authority of the General Assembly, to enact laws applicable to cities pursuant to Section 10 of Article XV of the Constitution, is an authority to enact such laws to be applicable in cities only where and to the extent that such laws will not restrict the exercise by such cities of their powers of local self-government.” State', ex rel. Canada, supra, at paragraph three of the syllabus. Because R.C. 124.011 restricts the home-rule power of the city of Twinsburg to regulate the scope and extent of its civil service commission’s jurisdiction, the statute must yield to the city’s ordinance.
Thus, we hold that a chartered municipality, under its home-rule authority, may enact an ordinance limiting the jurisdiction of its civil service commission to only city employees notwithstanding R.C. 124.011(A).’
The judgment of the court of appeals is reversed.

Judgment reversed.

Locher, Holmes and Wright, JJ., concur.
Sweeney, Douglas and H. Brown, JJ., dissent.

 Section 3, Article VI of the Ohio Constitution provides:
“Provision shall be made by law for the organization, administration and control of the public school system of the state supported by public funds: provided, that each school district embraced wholly or in part within any city shall have the power by referendum vote to determine for itself the number of members and the organization of the district board of education, and provision shall be made by law for the exercise of this power by such school districts.”


 Section 10, Article XV of the Ohio Constitution provides:
“Appointments and promotions in the civil service of the state, the several counties, and cities, shall be made according to merit and fitness, to be ascertained, as far as practicable, by competitve examinations. Laws shall be passed providing for the enforcement of this provision.”